Citation Nr: 1007682	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a lung condition.

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee strain.

4. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran served in the Army Reserves from July 1970 
through September 2008.  He also served in the Oklahoma 
National Guard.  As pertinent to this appeal, he had a period 
of active duty service from July 1970 to January 1972, and 
was stationed in Vietnam from January 14, 1971 to December 
16, 1971.  He also served on active duty from December 2003 
to January 2004 and from October 13, 2007 to October 14, 
2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, denied service connection for 
hypertension and for a lung condition, and found that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for a right knee strain and 
for a left knee strain.  The Board notes that before it may 
reopen a previously denied claim, it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 
(1995); 83 F.3d 1380 (Fed. Cir. 1996).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In September 2009 the Veteran testified at a videoconference 
hearing, before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for 
hypertension, for a lung condition, for left knee strain, and 
for right knee strain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part


FINDINGS OF FACT

1. In a final September 1986 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
a bilateral knee condition (also referred to as left knee 
strain and right knee strain).

2. Since the September 1986 RO rating decision, evidence 
which is new, which relates to an unestablished fact 
necessary to substantiate the claims, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claims, has been received.


CONCLUSIONS OF LAW

1. The September 1986 RO rating decision, which denied the 
appellant's claims of entitlement to service connection for a 
bilateral knee condition (also referred to as left knee 
strain and right knee strain), is the last final disallowance 
of the claim.  38 U.S.C.A. §§ 5108, 7104 (West 2002).

2. New and material evidence has been submitted since the 
final September 1986 RO rating decision, and the claims for 
entitlement to service connection for a left knee strain and 
for a right knee strain are therefore reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA provisions have since been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  This change in the law is applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  The Board has considered the VCAA provisions with 
regard to the matters on appeal but finds that, given the 
favorable action taken below as to the issue of reopening, no 
further analysis of the development of these claims is 
necessary at the present time.

III. New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

By September 1986 rating decision, the RO denied service 
connection for a bilateral knee condition (also referred to 
as left knee strain and right knee strain), essentially based 
on findings that although bilateral Osgood-Schlatter's was 
noted on the Veteran's entrance examination in October 1969, 
there were no complaints of a knee condition made during the 
Veteran's period of service, and no findings of any current 
right or left knee disability.  The Veteran did not appeal 
the September 1986 rating decision and it became final.

The evidence of record at the time of the September 1986 
rating decision included some service treatment records 
(STRs) and a VA examination report.  STRs showed that on 
entrance examination in October 1969, the Veteran had 
bilateral Osgood-Schlatter's, however, no complaints or 
findings regarding either knee were made during the Veteran's 
period of service.  On VA examination in May 1986, the 
diagnoses included history of bilateral knee strain, 
asymptomatic today.

Evidence submitted subsequent to the September 1986 RO rating 
decision includes VA and private treatment records, a VA 
examination report, additional service records, and the 
Veteran's testimony and lay statements.  

Records related to the Veteran's service in the Reserves show 
that on a Report of Medical History dated in February 1992, 
the Veteran responded "yes" to having a trick or locked 
knee, and it was noted that both knees ached, that he could 
not get his knees into certain positions, and that his knees 
had locked before.  It was noted that there was no diagnosis.  
In August 1992 the Veteran was evaluated for bilateral knee 
pain and reported he had a history of several injuries as a 
child but did not pay much attention to them at the time.  He 
was required to do a running test, which aggravated his knee, 
and he presented primarily for an excuse from running.  On 
examination he was noted to have rather prominent osteophytes 
with right Osgood-Schlatter's.  Knee examination was 
otherwise unremarkable except for some patellofemoral 
chondromalacia.  He was later found fit for retention and a 
permanent profile was to be assigned.   The diagnosis was 
Osgood Schlatter's and the prognosis was "no change".  A 
copy of a physical profile dated in August 1992 showed that 
the Veteran was assigned a permanent profile due to knee 
pain/injury.  

A private treatment report from Dr. Fred Ruefer, dated in May 
2005, showed that the Veteran complained of bilateral knee 
pain, and had been diagnosed with Osgood-Schlatter's disease 
in the past and did have residual Osgood-Schlatter's disease.  
A radiology report showed prominent Osgood-Schlatter's 
disease with mild patellofemoral arthrosis.  The impression 
was mildly symptomatic tibial tubercle secondary to Osgood-
Schlatter's disease.  

In an October 2005 letter, Dr. Paul W. Hobbs opined that 
after review of the Veteran's "service, private, VHA, and 
VBA claims file records as well as lay testimony and 
examination" that it was "at least as likely as not" that 
the Veteran's "[b]ilateral patellofemoral chondromalacia, 
Osgood-Schlatter's disease, osteoarthritis, and left tubercle 
pain are due to knee injury and repetitive occupational 
related physical stressors incurred during his service and 
performance of his military occupational tasks".  

On VA examination in June 2006, the Veteran reported he 
injured both knees in 1970 when he fell off a truck while he 
was in Vietnam.  He claimed he went to the clinic, but did 
not know if it was documented.  The diagnoses included mild 
Osgood-Schlatter's disease of the left knee; very mild 
Osgood-Schlatter's disease of the right knee; mild 
degenerative joint disease of the left knee; and normal right 
knee examination.  The examiner noted that the Veteran's 
claims folder had been reviewed, and opined that the 
Veteran's bilateral knee condition, diagnosed as Osgood-
Schlatter's disease, was present prior to entering into 
military service and is not likely related to his military 
service.  The examiner also opined that the Veteran's Osgood-
Schlatter's disease was not aggravated beyond its natural 
progression due to the Veteran's military service.  Finally, 
the examiner opined that the Veteran's mild degenerative 
joint disease of the left knee was not likely related to his 
military service as there was no evidence that he injured his 
knees while he was in the service and there was no evidence 
that he was treated for any knee condition while he was in 
service.  In an addendum it was noted that x-rays of both 
knees revealed mild degenerative changes.

In September 2009, the Veteran testified that his knee 
problems were caused during his service in Vietnam when he 
had to load up gear and climb into the back of a five ton.  
He reportedly lost his footing and his balance and fell about 
three and a half feet down on both knees.  He testified he 
had a lot of pain, but that he never did anything about it, 
and that the pain came and went.  He testified that at some 
point his knees started bothering him and he was unable to do 
the physical fitness part of the military and he was put on a 
profile for his knees.  

The October 2005 letter from Dr. Hobbs and the VA examination 
report in June 2006 are new, in that these documents have not 
been previously considered and are not cumulative.  This 
evidence is also material to the claims for service 
connection for left knee strain and for right knee strain, as 
these documents address the issue of whether the Veteran has 
current left and right disabilities that may be related to 
service, and therefore do relate to unestablished facts 
necessary to substantiate the claims.  Moreover, these 
documents raise a reasonable possibility of substantiating 
the claims, as they pertain to the significant question of 
whether the Veteran has current right and left knee 
disabilities that may be related to service. 

A review of the July 2006 statement of the case (SOC) appears 
to show that based on the above cited medical evidence, the 
RO reopened the Veteran's claim for service connection for a 
bilateral knee condition and then considered the claim on the 
merits.  Assuming that the RO took that action, the Board 
agrees with the RO's conclusion that new and material 
evidence has been submitted since the August 1994 RO 
decision, and that the claims for service connection for left 
and right knee strains should be and are hereby reopened.


ORDER

New and material evidence has been submitted to reopen the 
claims for service connection for left knee strain and for 
right knee strain; to this extent only the appeals are 
granted.


REMAND

Bilateral Knee Disability

The Veteran contends he has a bilateral knee disability that 
is related to service.  He claims he injured his knees in 
service in Vietnam when he was trying to climb on the back of 
a five ton truck and lost his footing and fell on his knees.  

The Board notes that of record are two medical opinions 
pertaining to whether the Veteran has current knee 
disabilities related to service.  In October 2005, Dr. Hobbs 
opined, after reviewing the Veteran's records, that his 
bilateral patellofemoral chondromalacia, Osgood-Schlatter's 
disease, osteoarthritis, and left tubercle pain were related 
to knee injury and repetitive occupational related physical 
stressors in service.  On VA examination in 2006, the 
examiner, after reviewing the Veteran's records, opined that 
his bilateral knee condition, diagnosed as Osgood-Schlatter's 
disease, was present prior to entering into military service 
and is not likely related to his military service and was not 
aggravated beyond its natural progression due to service.  
The VA examiner also opined that the Veteran's mild 
degenerative joint disease of the left knee was not likely 
related to his military service as there was no evidence that 
he injured his knees while he was in the service and there 
was no evidence that he was treated for any knee condition 
while he was in service.  

Thus, although there are medical opinions of record which 
purport to address whether the Veteran has a current left or 
right knee disability related to service, the Board finds 
that neither the October 2005 opinion from Dr. Hobbs nor the 
VA examiner's opinion in 2006 is sufficient for the Board to 
adjudicate these claims.  The October 2005 opinion from Dr. 
Hobbs does not include any supporting rationale.  The VA 
examiner's opinion in 2006, although definitive and with 
supporting rationale, is based on a finding that there was no 
evidence that the Veteran injured his knees while he was in 
service.  In that regard, the Board notes that the Veteran 
has reported, including at the VA examination in 2006, that 
he injured his knees when he fell while trying to climb onto 
the back of a five ton truck in service in Vietnam, and that 
he has had problems with his knees since then.  The problem 
with the VA examiner's opinion is that there was no 
acknowledgment of the Veteran's statements that he fell from 
a truck onto his knees and that his knees hurt since then.  
The Veteran is competent to report that he fell down on his 
knees in service and has had chronic knee problems/pain since 
service.  In that regard, the Board recognizes that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires a competent, professional, medical opinion.  
Thus, in order to attempt to reconcile the medical evidence 
of record and to determine whether the Veteran may have a 
left and/or right knee disability related to service, this 
case must be remanded for further evidentiary development, 
including another VA examination with opinion.  38 U.S.C.A. § 
5103A (d); 38 C.F.R. § 3.159(c)(4).

Hypertension 

The Veteran contends that his hypertension is related to his 
service-connected PTSD.  He claims that both his hypertension 
and his PTSD symptoms had an onset during his first period of 
active duty in the 1970s.  

Treatment records from the Veteran's period of service in the 
Army Reserve show that he reported having blood pressure 
problems as early as 1997.  In May 1998, he indicated he had 
borderline hypertension for which he took medication.  

A review of the record shows that there is private medical 
evidence which tends to support the Veteran's claim, and a VA 
medical opinion which goes against the Veteran's claim.  In 
that regard, in a September 2005 letter, Dr. Hobbs opined 
that it was at least as likely as not that the Veteran's 
"[e]xposure to military occupational related respiratory 
irritants during service, such as dust, smoke, powders, 
vapors, oils, gases, lubricants, cleaners, fumes, combustible 
aerosols, combustible exhausts, paints silicates, and various 
other chemicals, especially in re-circulated environments, 
caused his current respiratory (obstructive and restrictive 
defects) and allergy conditions, which also cause 
hypertension".  Also, in a June 2009 letter, Dr. Hobbs 
opined that as a result of PTSD, the Veteran had panic 
feelings and significant anxiety and that during these 
episodes he suffered from a rise in his blood pressure.  In 
September 2009, the Veteran submitted an excerpt regarding a 
study of the association of cardiovascular risk factors with 
mental health diagnoses in Iraq and Afghanistan war veterans 
using VA health care.  He also submitted a three page 
document which describes two studies - one addressing a link 
between PTSD and coronary heart disease, and the other 
addressing a link between PTSD and heart attack risk.  

On VA examination in September 2009, the examiner opined that 
hypertension was less likely as not (less than 50/50 
probability) caused by or a result of PTSD.  The examiner 
explained that hypertension was a renovascular disease and 
not caused by PTSD, but indicated that PTSD may cause 
transient elevation of blood pressure during panic attacks 
but did not cause hypertension disease.  The examiner 
indicated that per history the Veteran had been having high 
blood pressure since the 1970s, but was diagnosed with PTSD 
as recently as 2007.

The Board, however, finds that none of the medical opinions 
provided is sufficient in order to render a decision in this 
matter.  The problem with Dr. Hobb's September 2005 opinion 
is that it is not definitive and does not provide supporting 
rationale.  In the June 2009 letter, Dr. Hobbs, while opining 
that the Veteran's PTSD symptoms episodically caused a rise 
in blood pressure, did not address whether there was 
permanent worsening of the underlying condition, and did not 
provide supporting rationale.  The problem with the September 
2009 VA examiner's opinion is that the examiner indicated 
review of VA records only, but no review of private or 
service treatment records for the Veteran.  Thus, in order to 
attempt to reconcile the medical evidence of record and to 
determine whether the Veteran's hypertension may be related 
to his service-connected PTSD, either by direct causation or 
by aggravation, this case must be remanded for further 
evidentiary development, including another VA examination 
with opinion.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 
3.159(c)(4).

Lung Condition

The Veteran contends that he has a lung condition that 
developed as a result of exposure to various chemicals and 
gases in service.  

A July 2005 private pulmonary function test showed that he 
had combined lung disease with severe obstructive lung defect 
and mild restrictive lung disease.  Thus, he has a current 
lung disability.  

In September 2009, the Veteran testified that during his 
first period of active service from 1970 to 1072 the barracks 
he stayed in most likely had asbestos, and that he was 
exposed to Agent Orange in Vietnam.  He testified he started 
noticing shortness of breath.  He underwent testing which 
showed he had a mild restrictive lung defect.  He testified 
that his lung problems could be from inhaling gasses and 
fumes from the tractor trailers he was around frequently in 
service, and from burning waste matter in five-gallon 
barrels.  He testified that in his barracks and buildings in 
service it was their responsibility to do their own 
maintenance and work, including taking walls down and putting 
walls up and adding on flooring.  

In support of his claim, the Veteran submitted a September 
2005 letter in which Dr. Hobbs opined that after reviewing 
the Veteran's "service, private, VHA, and VBA claims file 
records, as well as lay testimony and examination" that it 
was at least as likely as not that the Veteran's "[e]xposure 
to military occupational related respiratory irritants during 
service, such as dust, smoke, powders, vapors, oils, gases, 
lubricants, cleaners, fumes, combustible aerosols, 
combustible exhausts, paints silicates, and various other 
chemicals, especially in re-circulated environments, caused 
his current respiratory (obstructive and restrictive defects) 
and allergy conditions".  The Board notes that Dr. Hobbs 
opinion is not sufficient in order to grant service 
connection for a lung condition, primarily based on the fact 
that there was no rationale provided for the opinion 
rendered.  

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2009).  In this 
case, the Board finds that a medical examination with opinion 
is necessary because the record does not contain sufficient 
competent medical evidence to decide this claim.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance needed from the 
Veteran, attempt to obtain complete 
treatment records for the Veteran from Dr. 
Hobbs.  All efforts to obtain such records 
should be documented, and a negative reply 
is requested.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and probable etiology of any 
current lung disability.  The claims 
folder must be available to the examiner 
for review in conjunction with the 
examination.  The examiner should state 
whether it is at least as likely as not 
(i.e., at least a 50-50 degree of 
probability) that any current lung 
disability is causally related to service, 
or whether such causation is unlikely 
(i.e., less than a 50-50 probability).  
All opinions should be accompanied by a 
clear rationale consistent with the 
evidence of record.  Note: The term "at 
least as likely as not" as used above does 
not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  If any requested opinions 
cannot be made without resort to mere 
speculation, the examiner should so state.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the probable etiology of his hypertension, 
to specifically include whether 
hypertension may be related to his PTSD.  
The claims folder must be available to the 
examiner for review in conjunction with 
the examination.  The degree of 
hypertension which would not be present 
but for the PTSD should be identified, if 
possible.  The examiner should opine as to 
whether it is at least as likely as not 
that the Veteran's hypertension is related 
to or is aggravated by his PTSD.  The 
examiner is requested to discuss and 
reconcile the opinions expressed by Dr. 
Hobbs and by the VA examiner in 2009.  All 
opinions rendered should be accompanied by 
a clear rationale consistent with the 
evidence of record.  If any requested 
opinions cannot be made without resort to 
mere speculation, the examiner should so 
state.  

Note: The term "at least as likely as not" 
as used above does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.  Note: The term 
"aggravated" in the above context refers 
to a permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the baseline 
level of disability.

4. Schedule the Veteran for an appropriate 
VA examination in order to determine the 
correct diagnosis and etiology for any 
current left and/or right knee 
disabilities.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the VA 
examiner for review in conjunction with 
rendering an opinion in this matter.  It 
is requested that the examiner review the 
Veteran's records, and render an opinion 
as to the following:

a. With respect to any left or right knee 
diagnosis rendered, the VA examiner should 
opine whether it is at least as likely as 
not (i.e., to at least a 50-50 
probability) that any such left or right 
knee disability had its onset in or is 
related to active service, including the 
incident wherein the Veteran reported he 
was climbing onto the back of a five ton 
truck and fell down on his knees.  

b. Whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any pre-existing 
disability of the knees (such as Osgood-
Schlatter's disease) was aggravated during 
service, or is such a worsening unlikely 
(i.e., less than a 50/50 probability)?

c. Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

d. Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e. A complete rationale for any opinion 
expressed should be included in the 
report.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, this should be so stated.

5. Thereafter, readjudicate the issues on 
appeal.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  He should 
also be given an opportunity to respond to 
the SSOC.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate 

	(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


